DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6,833,347) in view of Eldredge et al. (US 2017/0335242 A1). 
Regarding claims 1-3 and 6-8,  Wang teaches a laundry detergent composition comprising water; [3: 64. 10: 27], modified (quaternized) carbohydrate polymer (ether cellulose, hydroxyethyl cellulose) with MW= 10,000 to 1,000,000 D; [5: 31-36], in the amount of 1- 8 wt.%; [4: 52-62], and cleaning anionic and nonionic surfactants in the amounts of 5-50 wt.% ; [2: 54-69, 3: 31-35, 55-57].  Note that this meets the instant claimed ratio of modified carbohydrate polymer to cleaning surfactants (1: 5 to 1: 40) by a significant ratios overlap which renders this limitation obvious. Wang’s composition comprises builder component in the amount of 1-10 wt.%; [3: 65].
Regarding claim 1,  Wang does not specifically teach the type of modified (functionalized or quaternized) carbohydrate polymer as claimed by formulas (I) and (II).  However, the analogous art of Eldredge (laundry applications of hydroxyethyl cellulose modified by quaternization) teaches formula (I) as QUAB-151 (cellulose-propyltrimethyl ammonium chloride) and formula (II) as QUAB-342 (Cellulose-propyldodecyldimethyl ammonium chloride); [28, 32-33, 36, 56-57]. The Kejdahl nitrogen content corrected for ash and volatiles are as 1.34%; [28, 28], and 1.33%; [32].  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to select the modified carbohydrate with desired nitrogen content (degree of quaternization) with the motivation of arriving at an improved intended composition. 
Regarding claims 4 and 11,  Wang does not teach the mole% substitution ratio of trimethyl ammonium moiety and dimethyl ammonium moiety of formula (I) and (II). However, it should be noted that, as explained by Eldredge (28-37; examples 1-8) this is totally dependent on the chosen degrees of quaternization and nitrogen content in each of quaternary modified carbohydrates (I & II) and thus construed as a direct result of experimenter’s laboratory choosing with respect to intended final product, in short a routine laboratory experimentation that does not impart patentability, as an obvious matter.
Regarding claims 5-8,  Wang teaches the amount of modified hydroxyethyl cellulose as 1- 8 wt.%; [4: 52-62], and the amounts of cleaning surfactant in the range of 5-50 wt.%; [2: 54-58]. Applying the above weight values, there is a considerable overlapping on the claimed ratios between the Wang’s values and that of instantly claimed number of 1: 10 to 1: 30, which renders the claim obvious.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6,833,347), Eldredge et al. (US 2017/0335242 A1), as applied to claims 6 & 1, and further in view of Masters et al. (US 2012/0295831 A1). 
Regarding claims 9-10,  Wang teaches the anionic surfactants of linear alkylbenzene sulfonate and alcohol ethoxylate surfactants; [3: 31, 35, 18: 29].  Wang  does not teach the sodium lauryl ethoxy sulfate. However, the analogous art of Masters teaches this anionic surfactant; [33].  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to add this anionic surfactant of Masters to Wang’s composition with the motivation of enhancing its detersive properties by expanding its soil removing spectrum, as taught by Masters.  Note that claim 10 limitations are similar to that of claim 5 which will not be repeated here.  Please see the claim 5 above. 

Terminal Disclaimer
The terminal disclaimer filed on 2022/08/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/272,847 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza  Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/11/18



/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767